DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 38-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Pub. No. 2002/0133189 (Gifford, III et al.).
Regarding claim 38, Gifford discloses a system (2) (Figs. 1-5) for delivering an implantable device (6) into a body lumen comprising an implantable device (6), a delivery member (11, 22), and a junction (10, 24) coupling the implantable device to the delivery member.  The junction comprises a tubular anodic portion (10) formed on a portion of the implantable device and a tubular cathodic portion (24) having an inner bore and opposing first and second ends, with the first end overlapping a portion of the delivery member in a manner where the delivery member is nested inside the bore, and the second end overlapping a portion of the anodic portion and portion of the implantable device (Paragraphs [0050]—[0061)).  Examiner notes that anodic portion (10) is tubular and defines a bore, as the element (14) is located within a bore defined by the anodic portion in Figure 3, or alternatively, the element (18) is located within a bore defined by the anodic portion (see Fig. 4).
Examiner notes that the tubular cathodic portion (24) is made of platinum (Paragraph [0051]), and the tubular anodic portion (10) is made of a metal such as zinc or iron (Paragraph [0054]). The disparities in electro-negativity between the zinc/iron forming tubular anodic portion (10) and the platinum forming the tubular cathodic portion (24), in an ionic medium, such as blood, configure the device for electrolytic severance of the tubular anodic portion (10). 
Regarding claim 39, Gifford discloses the anodic portion (10) (Figs. 4-5) corrodes when exposed to an electrolytic fluid, thereby detaching the implantable device (6) from the delivery member (11, 22) without application of energy from an external power source (Paragraphs [0050]—[0061)). 
Examiner notes that the limitation “…detaching the implantable device from the delivery member without application of energy from an external power source” is an intended use recitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Accordingly, because the structural features of the disclosed device allow for galvanic corrosion of the anodic portion (10) even without an application of external energy, the limitations of the claim are met.
Regarding claim 40, Gifford discloses the anodic portion (10) (Fig. 4) is formed on and overlaps a proximal end of the implantable device (6), and the first end of the cathodic portion (24) overlaps a distal end (22) of the delivery member (11, 22) (Paragraphs [0050]—(0061)).
Regarding claim 41, Gifford discloses the anodic portion (10) (Fig. 4) is formed on either the delivery member (11, 22) or the implantable device 6 by dipping, physical deposition, chemical deposition, laser deposition/sputtering, or plating.  Note: the patentability of a product does not depend on its method of production, i.e. dipping, but rather its final structure. The final structure as disclosed is the same as the claimed structure.
Regarding claim 42, Gifford discloses the electrolytic fluid is blood (Paragraph [0003)).
Regarding claim 43, Gifford discloses the cathodic portion 24 (Fig. 4) comprises platinum (Paragraph [0051)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 44 is rejected under 35 U.S.C. 103 as being unpatentable over Gifford, III et al. in view of Monstadt et al. (US 2011/0238148 A1).
Although Gifford discloses the anodic portion 10 (Fig. 4) comprises a zinc or iron material that is more active on the galvanic scale than the more noble platinum material comprising the cathode (24) (Paragraphs [0051], [0054]), Gifford does not specifically disclose the anodic portion comprising a material selected from the group consisting of magnesium and magnesium alloys.
	However, Monstadt teaches a similar system for delivering an implantable device 1 (Figure 1) into a body lumen by means of a galvanically corrodible junction (3) (Abstract). Specifically, Monstadt teaches that instead of iron, it is well known to select magnesium as the material to use for the anodic portion as it offers significant advantages such as reducing the corrosion time span and being totally benign to human health once dissolved (Paragraphs [0004]--[0008], [0010)).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gifford, by selecting magnesium as the material for the anodic portion, as taught by Monstadt, in order to reduce the time span required to detach the implant from the delivery member (Paragraphs [0004]--[0008)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH W ALEMAN/Primary Examiner, Art Unit 3771